Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Hamon on 6/21/2022.
Please amend the Claims submitted 5/25/2022 as follows:




30. 	(Currently Amended) An augmented reality system comprising:
at least one non-transitory computer readable medium storing software instructions executable by at least one processor; and
a content management engine executable on the at least one processor according to the stored software instructions to: 
obtain at least one digital image of a real-world room;
execute one or more object recognition algorithms on the at least one digital image to identify one or more surfaces from among a plurality of objects in the at least one digital image;
obtain augmented reality content from a content source, the augmented reality content having one or more characteristics;
select [[a]] at least one surface from among the one or more identified surfaces based on a comparison between a surface area of the at least one surface with the one or more characteristics of the augmented reality content, the at least one surface being selected only if the surface area is sufficiently large enough for the augmented reality content;
identify at least one content anchor associated with the selected at least one surface; 
establish a content position and a content orientation relative to the at least one content anchor; and
configure an output device to render and display, with respect to a point of view of a camera, the augmented reality content at the content position and the content orientation within a displayed image of the real-world room, at least a portion of the displayed image of the real-world room extending beyond the at least one content anchor, wherein the augmented reality content is subsequently movable around on the selected at least one surface within the displayed image of the real-world room in response to an instruction received via an input device.

52.	(Currently Amended) A method comprising:
obtaining at least one digital image of a real-world room;
executing one or more object recognition algorithms on the at least one digital image to identify one or more surfaces from among a plurality of objects in the at least one digital image;
obtaining augmented reality content from a content source, the augmented reality content having one or more characteristics;
selecting [[a]] at least one surface from among the one or more identified surfaces based on a comparison between a surface area of the at least one surface with the one or more characteristics of the augmented reality content, the at least one surface being selected only if the surface area is sufficiently large enough for the augmented reality content;
identifying at least one content anchor associated with the selected at least one surface; 
establishing a content position and a content orientation relative to the at least one content anchor; and
configuring an output device to render and display, with respect to a point of view of a camera, the augmented reality content at the content position and the content orientation within a displayed image of the real-world room, at least a portion of the displayed image of the real-world room extending beyond the at least one content anchor, wherein the augmented reality content is subsequently movable around on the selected at least one surface within the displayed image of the real-world room in response to an instruction received via an input device.


74.	(Currently Amended) A nontransitory computer readable medium containing program instructions for causing a processor to perform operations comprising:
obtaining at least one digital image of a real-world room;
executing one or more object recognition algorithms on the at least one digital image to identify one or more surfaces from among a plurality of objects in the at least one digital image;
obtaining augmented reality content from a content source, the augmented reality content having one or more characteristics;
selecting [[a]] at least one surface from among the one or more identified surfaces based on a comparison between a surface area of the at least one surface with the one or more characteristics of the augmented reality content, the at least one surface being selected only if the surface area is sufficiently large enough for the augmented reality content;
identifying at least one content anchor associated with the selected at least one surface; 
establishing a content position and a content orientation relative to the at least one content anchor; and
configuring an output device to render and display, with respect to a point of view of a camera, the augmented reality content at the content position and the content orientation within a displayed image of the real-world room, at least a portion of the displayed image of the real-world room extending beyond the at least one content anchor, wherein the augmented reality content is subsequently movable around on the selected at least one surface within the displayed image of the real-world room in response to an instruction received via an input device.



96.	(Currently Amended) An augmented reality system comprising:
a server; and
a cell phone that obtains augmented reality content from the server, the  augmented reality content having one or more characteristics, the cell phone including:
a camera for obtaining at least one digital image of a real-world room;
a processor for executing one or more object recognition algorithms on the at least one digital image to identify one or more surfaces from among a plurality of objects in the at least one digital image, selecting [[a]] at least one surface from among the one more identified surfaces based on a comparison between a surface area of the at least one surface and the one or more characteristics of the augmented reality content with the at least one surface being selected only if the surface area is sufficiently large enough for the augmented reality content, identifying at least one content anchor associated with the selected at least one surface, and establishing a content position and a content orientation relative to the at least one content anchor; and
a display for rendering and displaying, with respect to a point of view of the camera, the augmented reality content at the content position and the content orientation within a displayed image of the real-world room, at least a portion of the displayed image of the real-world room extending beyond the at least one content anchor, wherein the augmented reality content is subsequently movable around on the selected at least one surface within the displayed image of the real-world room in response to an instruction received via an input device.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claims 30, 52, 74, and 96, the closest prior art as the combination of Nakajima et al., A Support System for Maintenance Training by Augmented Reality, Proceedings of the 12th International Conference on Image Analysis and Processing, September 2003, Meehan (U.S. Patent 8,502,835), Flaks et al. (U.S. Patent Application Publication 2012/0092328 A1), Maciocci et al. (U.S. Patent Application Publication 2012/0249416 A1) and Kim et al. (U.S. Patent Application Publication 2013/0182012 A1) fails to disclose and/or teach: selecting at least one surface from among the one or more identified surfaces based on a comparison between a surface area of the at least one surface with the one or more characteristics of the augmented reality content, the at least one surface being selected only if the surface area is sufficiently large enough for the augmented reality content; and configuring an output device to render and display, with respect to a point of view of a camera, the augmented reality content at the content position and the content orientation within a displayed image of the real-world room, at least a portion of the displayed image of the real-world room extending beyond the at least one content anchor, wherein the2Application No.: 16/916,950 Response to Office Action of March 16, 2022Attorney Docket: NANGE-004C5augmented reality content is subsequently movable around on the selected at least one surface within the displayed image of the real-world room in response to an instruction received via an input device.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613